Citation Nr: 1115659	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for color blindness.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for PTSD, hepatitis B and color blindness.

The Newark, New Jersey VA RO currently has jurisdiction over the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In a statement received at the RO in August 2010 and at the Board in November 2010, the Veteran's representative asked for a hearing before a decision review officer (DRO).  The hearing request was received within 90 days of the RO's notice that it was forwarding the appeal to the Board.  See 38 C.F.R. § 20.1304 (2010).  The Veteran has a right to a hearing.  38 C.F.R. § 20.700(a) (2010).

The Veteran contends that he has PTSD related to an incident that occurred during his active duty in Vietnam from 1966-1967.  He reports that sometime in 1966, he was on convoy driving a tanker loaded with fuel when he came upon another tanker that had been blown up due to an unknown cause and military police were pulling people from the cab of the truck and yelling for his truck to continue on without stopping.  He claims that the incident has caused him to be afraid to stand or drive too close to tanks or tanker trucks.

None of the treatment notes of record show a diagnosis of PTSD.  In an October 2008 statement submitted in conjunction with his notice of disagreement, the Veteran reported that he was being treated for PTSD at the Vet Center in Scranton, Pennsylvania and the VA Medical Center in Wilkes-Barre, Pennsylvania.  Records of this treatment are not associated with the claims folder, and the record does not show that such records have been requested.  VA has an obligation to seek these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has hepatitis B which developed during active military service.  In this regard, he reports that he tried to donate blood shortly after service and was refused presumably due to testing positive for hepatitis B.  See October 2008 notice of disagreement and attached statement.  

Service treatment records are negative for any evidence of hepatitis B.  The pertinent post-service medical evidence of record is limited to outpatient treatment records from the VA Medical Center in Wilkes-Barre, Pennsylvania.  These records show that during his initial visit in September 2008, the Veteran reported that he had a non-VA or outside primary care physician, Dr. Mark Murnin, and that he had a history of hepatitis B.  

The Veteran also submitted laboratory test results from his outside physician, which did not include results for hepatitis B testing.  Treatment notes indicate that the Veteran was to be assigned a VA primary care physician and scheduled for an appointment in eleven months time, which would have been approximately August 2009, but that he would continue to have his medical care, including laboratory work and medication management conducted through his outside providers.  

The claims folder does not contain VA treatment records for the period since September 2008.  Furthermore, there are no private treatment records, including records from Dr. Mark Murnin, currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA and private medical records pertinent to the hepatitis B claim that are not associated with the claims folder, a remand is also required for this issue.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran reported during VA outpatient treatment in 2008 that he had a history of hepatitis B, which he was first made aware of shortly after his discharge from service, and that he was treated by an outside provider.  However, contemporaneous evidence of hepatitis B in the years following service is not of record.  Furthermore, a confirmed diagnosis of hepatitis B is not of record.
Accordingly, an examination and opinion are needed to determine the etiology of any currently demonstrated hepatitis B.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a hearing before a decision review officer, or equivalent.

2.  Send the Veteran a release to authorize VA to obtain records of treatment by Dr. Mark Murnin, for hepatitis B, a psychiatric disability or color blindness.  If he does not provide the release, tell him that he may submit the records himself.

If records cannot be obtained, the Veteran should be so advised.

3.  Obtain records of the Veteran's treatment for color blindness, a psychiatric disability, and hepatitis B; since September 2008 from the VA Medical Center in Wilkes-Barre, Pennsylvania.

4.  Obtain all records of the Veteran's treatment at the Vet Center in Scranton, Pennsylvania.  

5.  If VA is unsuccessful in obtaining any identified additional records, it must inform the Veteran and provide him an opportunity to submit copies thereof.

6.  Following the above actions, the RO/AMC should review the Veteran's claim to determine whether the newly gathered evidence allows the claim for service connection for PTSD to be granted pursuant to the recently revised provisions of 38 C.F.R. § 3.304(f)(3).  

7.  If the evidence is insufficient for a grant, the RO/AMC must then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to provide an opinion as to whether he currently has PTSD that resulted from his active duty service.

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.

If PTSD is not diagnosed, the examiner should explain what criteria for the diagnosis are not met.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should consider the Veteran's reports of stress related to witnessing a truck that had been blown up due to an unknown cause.  

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum.  

A complete rationale should be given for all opinions and conclusions expressed.

8.  Afford the Veteran a VA examination to determine wither he has current hepatitis B, and if so, whether the disability is related to an event during active military service.  

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation the medical records.

A complete rationale should be given for all opinions and conclusions expressed.

9.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




